Wyly, J.
This succession was administered by the surviving widow as natural tutrix.
In June, 1873, a sale was made by order of court, on the advice of a family meeting, of a lot of ground and improvements on Magazine *756street belonging to said succession, and Thomas McMahon became the purchaser for ninety-five hundred dollars. Having refused to comply with his bid after due demand to accept the deed and comply with the terms of sale, the natural tutrix took this rule requiring him to take the title and pay the price, or, in default, that the property be sold at his risk and expense. The court made the rule absolute, and McMahon has appealed.
The only interest appellant has is to require a good title. The property was sold to pay debts by order of a court having jurisdiction of the succession. It is well settled that under such circumstances the purchaser gets a good title, all incumbrances being transferred from the thing sold to the proceeds which are under the control of the court.
Appellant has raised objections and discussed matters in-which he has no interest. Out of abundance of caution the surviving widow and major heirs, who have only a residuary interest, have joined in the deed. Appellant is wholly without excuse for failing to comply with his bid.
It is therefore ordered that the judgment herein making the rule absolute be affirmed with costs.
Rehearing refused.